Robestson, J.
—I concur in the result to which Chief Justice Daly has arrived, but from these brief considerations: that the plaintiff, while acting as “lady president,” or chief manager of the fair, referred to in the complaint, mainly organized and maintained through her efforts in its behalf, in no way raised even an implied legal obligation, to be repaid by the church, 'for any such moneys as she expended in her voluntary efforts in its behalf.
1st. The defendants possessed no power to carry on or conduct a fai/r, and could not delegate to any one authority for that purpose (1 R. S. 600, § 3).
"2d. The “fair” and all proceedings connected therewith (so far as appears) were entirely voluntary, and intended as a mere benefaction in aid of the purposes of defendants’ incorporation; and although more moneys may have come to their possible use or benefit than was intended in the inconsiderate action of the plaintiff as donor, no recovery in law can be had by her for any excess she may have paid, beyond what, in her immediate benevolent purposes, she may have intended, or for sums which she improvidently disbursed or became liable for in the management of the fair.
3d. The receipts of the fair, so far as appears, were received and appropriated by the firm of Alburtis & Constant (of which, plaintiff was a member) to the purchase of the four lots on which defendants’ church edifice was built, in the name of William J. Constant (plaintiff’s son), which he subsequently sold and conveyed to Joseph Sands, and the purchase money on such sale was paid to that firm.
The law raised no trust for defendants’ benefit in this transaction (1 R. S. 728, §§ 49, 51), nor imposed any obligation on them, by implication, for any acts done, or assumed to have been done, for their benefit, which were neither authorized or affirmed by their board of trustees.
*3144th. The evidence also established a settlement by the defendants and discharge of the claim in suit with the legal successors in interest of plaintiff’s firm.
For these reasons the recovery was unauthorized and untenable.
J"udgment reversed.